        Case 6:21-cv-00153-ADA Document 11-1 Filed 03/11/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                     §
 BRAZOS LICENSING AND                            §    Civil Action No.: 6-21-cv-00153
 DEVELOPMENT,                                    §
                                                 §
                Plaintiff,                       §    JURY TRIAL DEMANDED
                                                 §
 v.                                              §
                                                 §
 NETGEAR, INC.,                                  §
                                                 §
                Defendant.                       §


      ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME

       Before this Court is Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and

Development’s Unopposed Motion for Extension of Time for Defendant NetGear, Inc. to answer,

move, or otherwise respond to Plaintiff Complaint (ECF No. 1). Having considering the Motion,

the Court finds that it should be and is hereby GRANTED.

       It is therefore ORDERED that deadline for Defendant to answer, move, or otherwise

respond to the Complaint is extended to April 15, 2021.

       SIGNED this ____ day of March, 2021.



                                                     _______________________________
                                                     ALAN D. ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE
